Citation Nr: 0002483	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected post-transfusion 
hepatitis and resulting cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Susan Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 through 
December 1966.  This appeal arises from a September 1994 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).  

At the hearing, the veteran raised the issue of entitlement 
to an evaluation in excess of 30 percent for his service 
connected cirrhosis of the liver.  He also provided testimony 
and submitted evidence pertaining to that issue.  That claim 
is hereby referred to the RO for development, if appropriate, 
and adjudication.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service-connected liver disease has been 
medically identified as at least a contributory cause of his 
diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is proximately due to or the result of a 
service connected disability.  38 C.F.R. §§ 3.102, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran suffered severe wounds to both lower extremities 
in a land mine explosion in Vietnam in 1966.  Both legs were 
amputated, and the veteran subsequently developed hepatitis 
from blood transfusions.  Service connection for cirrhosis of 
the liver secondary to post-transfusion hepatitis was granted 
in May 1996.  The veteran now contends that his service-
connected post-transfusion hepatitis and resulting cirrhosis 
of the liver have resulted in diabetes mellitus.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310 (1999).

Diabetes mellitus was first noted in the late 1980's.  A VA 
examination was conducted in February 1996.  The examiner 
noted that the veteran had hepatitis C which had apparently 
resulted in cirrhosis of the liver.  He further stated that 
"The development of the diabetes mellitus may have another 
etiology, such as pancreatitis, but there is no history of 
symptoms consistent with pancreatitis in this man."

At the hearing, the veteran submitted a statement dated in 
September 1999 from R. Dennis Steed, M.D., his treating 
endocrinologist.  That statement was accompanied by a waiver 
of regional office consideration.  Dr. Steed stated that:

The relationship between diabetes and 
liver disease is complex.  The cause of 
diabetes tends to be multifactorial.  The 
liver is a key site of glucose 
metabolism, and failure of the liver can 
contribute to the insulin resistance that 
causes diabetes.  The presence of liver 
disease also limits our ability to 
effectively treat diabetes.  Many of the 
medications commonly used in diabetes 
therapy are contraindicated in liver 
disease, so he essentially is restricted 
to insulin therapy....In summary, [the 
veteran]'s wartime injuries and 
associated liver disease contributed to 
the development of his diabetes as well 
as adversely affecting his diabetes 
treatment.  

Review of the record indicates that the veteran has diabetes 
mellitus which is either a result of or aggravated by his 
service-connected liver disease.  Since no other causative 
agent has been identified in the medical record, and since 
the most recent statement from Dr. Steed identifies liver 
disease as at least a contributory cause of the veteran's 
diabetes mellitus, the Board finds that, resolving reasonable 
doubt in the veteran's favor, he is entitled to service 
connection for diabetes mellitus as secondary to his service-
connected hepatitis and cirrhosis of the liver.  38 C.F.R. 
§§ 3.102, 3.310 (1999).


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to service connected post-transfusion hepatitis and 
resulting cirrhosis of the liver, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

